 

 Exhibit 10.1

 
ATRION CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
1. Establishment of Plan. Atrion Corporation (the “Company”) hereby adopts and
establishes this unfunded deferred compensation plan for a select group of key
management or highly compensated employees of the Company and its Affiliates
which shall be known as the Atrion Corporation Nonqualified Deferred
Compensation Plan (the “Plan”).
 
2. Purpose of Plan. The purpose of the Plan is to provide a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA) of the Company and its Affiliates who
contribute significantly to the future business success of the Company with
supplemental retirement income benefits through the deferral of Base Salary and
Bonus Compensation and through Company contributions. This Plan provides for the
deferral of compensation within the meaning of Section 409A and is intended to
be operated in accordance with the applicable provisions of said Section 409A.
 
3. Definitions.
 
3.1 “Acceleration Events” is defined in Section 11 hereof.
 
3.2 “Account” means a hypothetical bookkeeping account or accounts established
in the name of each Participant and maintained by the Company to reflect each
Participant’s interests under the Plan.
 
3.3 “Affiliate” means any corporation, trade, or business which is treated as a
single employer with the Company under Sections 414(b) or 414(c) of the Code and
any other entity designated by the Committee as an “Affiliate” for purposes of
the Plan.
 
3.4 “Base Salary” means the annual rate of base pay paid by the Company or an
Affiliate to or for the benefit of the Participant for services rendered.
 
3.5 “Beneficiary” means any person or entity, designated in accordance with
Section 16.7, entitled to receive benefits which are payable upon or after a
Participant’s death pursuant to the terms of the Plan.
 
3.6 “Board” means the Board of Directors of the Company, as constituted from
time to time.
 
3.7 “Bonus Compensation” means any cash compensation earned by a Participant for
services rendered by a Participant under any bonus or cash incentive plan
maintained by the Company or an Affiliate.
 
3.8 “Change in Control” means the first to occur of any of the following events:
 
(a) the date one person (or more than one person acting as a group) acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided that a
Change in Control shall not occur if any person (or more than one person acting
as a group) owns more than fifty percent (50%) of the total fair market value or
total voting power of the Company’s stock and acquires additional stock;
 
(b) the date one person (or more than one person acting as a group) acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition) ownership of the Company’s stock possessing thirty percent
(30%) or more of the total voting power;
 
(c) the date a majority of the members of the Board are replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the Board before the date of appointment or election;
or
 
(d) the date one person (or more than one person acting as a group) acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition) assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. There is no
Change in Control under this subsection when there is a transfer to an entity
that is controlled by the stockholders of the transferring corporation
immediately after the transfer.
 
 
1

 
 
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets under Section 409A.
 
3.9 “Claimant” has the meaning set forth in Section 17.
 
3.10 “Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations and other authoritative guidance
issued thereunder.
 
3.11 “Committee” means the Compensation Committee of the Board.
 
3.12  “Company” means Atrion Corporation, a Delaware corporation, or any
successor thereto.
 
3.13 “Deferral Election” means an election by an Eligible Employee to defer Base
Salary or Bonus Compensation. A Participant shall make new Deferral Elections
for every Plan Year.
 
3.14 “Determination Date” means the last Valuation Date of the week preceding
the payment date.
 
3.15 “Disabled or Disability” means that a Participant is: (a) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company or its Affiliates; or (c)
determined to be totally disabled by the Social Security Administration.
 
3.16 “Distribution Date” means a date specified by a Participant in his or her
Election Form for the payment of all or a portion of such Participant’s Account.
 
3.17 “Effective Date” means September 1, 2017.
 
3.18 “Election Form” means the form, which may be in electronic format,
established from time to time by the Committee for making Deferral Elections
under the Plan. The Election Form includes the percentage of Base Salary or
Bonus Compensation to be deferred (subject to minimum and maximum percentages
established by the Committee); the Distribution Date; and the form of
distribution (lump sum or installments). Each Election Form shall be completed
in accordance with such procedures as established by the Committee and shall
become irrevocable as of the last day of the Election Period.
 
3.19 “Election Period” means the period established by the Committee with
respect to each Plan Year during which Deferral Elections for such Plan Year
must be made in accordance with the requirements of Section 409A, as follows:
 
(a) Except as provided in (b), (c), and (d) below, the Election Period shall end
no later than the last day of the Plan Year immediately preceding the Plan Year
to which the Deferral Election relates.
 
(b) If any Bonus Compensation constitutes “performance-based compensation”
within the meaning of Treas. Reg. Section 1.409A-1(e), then the Election Period
for such amounts shall end no later than six (6) months before the end of the
Plan Year during which the Bonus Compensation is earned (and in no event later
than the date on which the amount of the Bonus Compensation becomes readily
ascertainable).
 
(c) The Election Period for newly Eligible Employees shall end no later than
thirty (30) days after the Employee first becomes eligible to participate in the
Plan and shall apply only with respect to compensation earned after the date of
the Deferral Election.
 
(d) The Election Period for Deferral Elections for Bonus Compensation payable
for each plan year under the Atrion Corporation Short-Term Incentive
Compensation Plan shall end on the September 30 preceding the next Plan Year.
 
 
2

 
 
3.20 “Elective Deferrals” means Base Salary deferrals and Bonus Compensation
deferrals.
 
3.21 “Eligible Employee” means an Employee who is selected by the Committee to
participate in the Plan. Participation in the Plan is limited to a select group
of key management or highly compensated employees of the Company and its
Affiliates.
 
3.22 “Employee” means an employee of the Company or any Affiliate.
 
3.23 “Entry Date” means, with respect to an Eligible Employee, the first day of
the pay period commencing on or following the effective date of such Eligible
Employee’s participation in the Plan.
 
3.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
3.25 “FICA Amount” has the meaning set forth in Section 11.3.
 
3.26 “401(k) Plan” means the Atrion Corporation 401(k) Savings Plan.
 
3.27 “Investment Options” an investment fund, index, or vehicle selected by the
Committee and made available to Participants for the deemed investment of their
Accounts.
 
3.28 “Make-Up Contribution” has the meaning set forth in Section 6.
 
3.29 “Participant” means an Eligible Employee who elects to participate in the
Plan by filing an Election Form in accordance with Section 5.1 and any former
Eligible Employee who continues to be entitled to a benefit under the Plan.
 
3.30 “Payment Event” has the meaning set forth in Section 9.1.
 
3.31  “Plan Year” means the twelve (12) consecutive month period which begins on
January 1 and ends on the following December 31 except the first Plan Year which
begins on September 1, 2017 and ends on December 31, 2017.
 
3.32 “Re-deferral Election” has the meaning set forth in Section 5.4.
 
3.33 “Section 409A” means Section 409A of the Code and the regulations
promulgated thereunder.
 
3.34 “Separation from Service” means the termination of the Participant's
employment with the Company and its Affiliates for any reason, other than death
or Disability, as determined in accordance with Section 409A. Whether a
Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Participant's employment and
whether the Company and the Participant intended for the Participant to provide
significant services for the Company or its Affiliates following such
termination. A change in the Participant's employment status will not be
considered a Separation from Service if:
 
 
3

 
 
(a) the Participant continues to provide services as an Employee of the Company
or Affiliate at an annual rate that is twenty percent (20%) or more of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period) and the annual remuneration for such services is twenty percent (20%) or
more of the average annual remuneration earned during the final three full
calendar years of employment (or, if less, such lesser period), or
 
(b) the Participant continues to provide services to the Company or an Affiliate
in a capacity other than as an Employee at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).
 
3.35 “Specified Employee” has the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code and Treas. Reg. Section 1.409A-1(i).
 
3.36 “Specified Employee Distribution Date” has the meaning set forth in Section
9.4.
 
3.37 “State, Local, and Foreign Tax Amount” has the meaning set forth in Section
11.6.
 
3.38 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent; (b) a loss of the Participant’s property due to casualty; or (c) such
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, all as determined in the sole
discretion of the Committee in accordance with, and subject to, Section 409A.
 
3.39 “Valuation Date” means each business day of the Plan Year.
 
4. Eligibility; Participation.
 
4.1 Requirements for Participation. Before the beginning of each Plan Year
(other than the first Plan Year), the Committee shall select those Employees who
shall be Eligible Employees for such Plan Year. Any Eligible Employee may
participate in the Plan commencing as of the Entry Date occurring on or after
the date on which he or she becomes an Eligible Employee.
 
4.2 Election to Participate. An Eligible Employee may become a Participant in
the Plan by making a Deferral Election in accordance with Section 5.
 
4.3 Cessation of Participation. If a Participant ceases to be an Eligible
Employee for a Plan Year, then the Participant’s Deferral Elections shall no
longer be effective. However, such Participant’s Account shall continue to be
credited with gains and losses until the applicable Determination Date.
 
5. Election Procedures.
 
5.1 Deferral Election. An Eligible Employee may elect to defer Base Salary or
Bonus Compensation by completing an Election Form and returning it to the
Committee during the Election Period. The Election Form must specify:
 
(a) The percentage of Base Salary or Bonus Compensation to be deferred (subject
to any minimum and maximum percentages established by the Committee);
 
(b) The Distribution Date for the Participant’s Account (subject to the
provisions of the Plan);
 
(c) The percentage or amount of the Participant’s Account to be allocated to
each Investment Option available under the Plan; and
 
(d) The form of distribution for the Participant’s Account (lump sum or
installments).
 
 
4

 
 
5.2 Base Salary Deferrals. A Participant may elect to defer receipt of no less
than a minimum percentage and up to a maximum percentage of the Participant’s
Base Salary for any Plan Year by making a Deferral Election in accordance with
this Section 5, with such minimum and maximum percentages to be established by
the Committee. Base Salary deferrals shall be credited to a Participant’s
Account on, or as soon as practicable after, the date the Base Salary otherwise
would have been paid.
 
5.3 Bonus Compensation Deferrals. A Participant may elect to defer receipt of no
less than a minimum percentage and up to a maximum percentage of the
Participant’s Bonus Compensation for any Plan Year by making a Deferral Election
in accordance with this Section 5, with such minimum and maximum percentages to
be established by the Committee. Bonus Deferrals shall be credited to a
Participant’s Account on, or as soon as practicable after, the date the deferred
Bonus Compensation otherwise would have been paid.
 
5.4 Re-deferrals and Changing the Form of Distribution. The Participant may make
an election to re-defer all or a portion of the amounts in his or her Account
until a later Distribution Date or to change the form of a distribution (a
“Re-deferral Election”); provided that, the following requirements are met:
 
(a) The Re-deferral Election is made at least twelve (12) months before the
original Distribution Date;
 
(b) The Distribution Date for the re-deferred amounts is at least five (5) years
later than the original Distribution Date; and
 
(c) The Re-deferral Election will not take effect for at least twelve (12)
months after the Re-deferral Election is made.
 
For purposes of this Section 5.4, all payments, other than installment payments,
shall be treated as separate payments, and a series of installment payments
shall be treated as one payment, under Section 409A. The provisions of this
Section 5.4 are intended to comply with Section 409A and shall be interpreted in
a manner consistent with the requirements thereof.
 
6. Make-Up Contributions. The Company shall credit Make-Up Contributions to the
Account of each Participant who is eligible to participate in the 401(k) Plan
and who makes a Deferral Election for Base Salary hereunder for any Plan Year
that results in a reduction in the Company's matching contributions for such
Participant in the 401(k) Plan. The Make-Up Contributions for each Participant
shall be equal to the amount by which the Company's matching contributions to
the 401(k) Plan for such Participant are reduced as a result of the
Participant's Deferral Election hereunder. The Make-Up Contributions shall be
made no later than thirty (30) days after the Company’s total matching
contributions to the 401(k) Plan for such Plan Year have been determined and
made.
 
7. Accounts.
 
7.1 Crediting or Debiting of Accounts. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee,
amounts shall be credited or debited to a Participant’s Account in accordance
with the following:
 
(a) Each Participant may elect one or more of the Investment Options selected by
the Committee for the purpose of crediting or debiting amounts to his or her
Account. As necessary, the Committee may, in its sole discretion, discontinue,
substitute, or add an Investment Option.
 
(b) A Participant, in connection with his or her initial Deferral Election in
accordance with Section 5.1 above, shall elect, on the Election Form, one (1) or
more Investment Options (as described in Section 7.1(a) above) to be used to
determine the amounts to be credited or debited to his or her Account. If a
Participant does not elect any of the Investment Options as described in the
previous sentence, the Participant’s Account shall be allocated to the
Investment Option or Options determined by the Committee in its sole discretion.
The Participant may (but is not required to) elect, by completing an Election
Form in accordance with such rules and procedures established by the Committee,
to add or delete one or more Investment Options to be used to determine the
amounts to be credited or debited to his or her Account, or to change the
portion of his or her Account allocated to each previously or newly elected
Investment Option. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Company, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Company, in its sole discretion, may impose limitations on
the frequency with which one (1) or more of the Investment Options elected in
accordance with this Section 7.1(b) may be added or deleted by such Participant;
furthermore, the Company, in its sole discretion, may impose limitations on the
frequency with which a Participant may change the portion of his or her Account
allocated to each previously or newly elected Investment Option.
 
(c) In making any election described in this Section 7.1, the Participant shall
specify on the Election Form, in increments of one percent (1%), the percentage
of his or her Account or Investment Option, as applicable, to be allocated or
reallocated. 
 
(d) Each Account (including Accounts from which payments are being made in
installments) shall be adjusted for gains and losses based on the performance of
the Investment Options selected. Gains and losses shall be computed on each
Valuation Date. The amount paid to a Participant on the payment date shall be
determined as of the applicable Determination Date.
 
 
5

 
 
7.2 Nature of Accounts. Accounts are not actually invested in any Investment
Option, and Participants do not have any real or beneficial ownership in any
Investment Option. Each Investment Option is solely a device for the measurement
and determination of the amounts to be paid to the Participant pursuant to the
Plan, and a Participant’s Account shall not constitute or be treated as a trust
fund of any kind.
 
7.3 Statements. Each Participant shall be provided with statements setting out
the amounts in his or her Account which shall be delivered quarterly or at such
other intervals as determined by the Committee.
 
8. Vesting of Base Salary Deferrals, Bonus Compensation Deferrals, and Make-Up
Contributions. Participants shall be fully vested at all times in their Base
Salary deferrals, their Bonus Compensation deferrals, and Make-Up Contributions,
and any earnings thereon.
 
9. Payment of Participant Accounts.
 
9.1 In General. Payment of a Participant’s Account shall be made (or commence,
in the case of installments) on the earliest to occur of the following events
(each a “Payment Event”):
 
(a) The Distribution Date specified in the Participant’s Deferral Election;
provided that, the Participant must select from among the available Distribution
Dates designated by the Committee and set forth in the Election Form;
 
(b) The Participant’s Separation from Service;
 
(c) The Participant’s death;
 
(d) The Participant’s Disability; and
 
(e) The occurrence of a Change in Control.
 
9.2 Timing of Valuation. The value of a Participant’s Account on the payment
date shall be determined as of the applicable Determination Date.
 
9.3 Timing of Payments . Except as otherwise provided in this Section 9,
payments shall be made or commence within thirty (30) days following a Payment
Event and installment payments shall be made annually on such date as determined
by the Committee.
 
9.4 Timing of Payments to Specified Employees. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee as of the date of
his or her Separation from Service, then no distribution of such Participant’s
Account shall be made upon the Participant’s Separation from Service until the
first day of the seventh month following the Participant’s Separation from
Service or, if earlier, upon the date of the Participant’s death (the “Specified
Employee Distribution Date”). Any payments to which a Specified Employee
otherwise would have been entitled under the Plan during the period between the
Participant’s Separation from Service and the Specified Employee Distribution
Date shall be accumulated and paid in a lump sum payment on the Specified
Employee Distribution Date.
 
9.5 Death. In the event a Participant dies while there are amounts remaining in
his or her Account:
 
(a)  If, at the time of the Participant’s death, installment payments of the
Participant’s Account have commenced pursuant to this Section 9, such payments
shall continue to the Participant’s Beneficiary at the same time and in the same
form as if the Participant had remained alive until the last installment payment
was scheduled to be made. Notwithstanding the foregoing, a Beneficiary may make
a request for payment pursuant to Section 10 upon an Unforeseeable Emergency,
applying the provisions of said Section 10 by substituting the term
“Beneficiary” for “Participant” as the context requires thereunder.
 
(b) If, at the time of the Participant’s death, payments of the Participant’s
Account have not commenced pursuant to this Section 9, the payments made
pursuant to this Section 9.5 shall be made to the Participant’s Beneficiary in
the form (lump sum or installments) elected by the Participant in accordance
with the Participant’s last valid Election Form and shall be paid or commence
within ninety (90) days after the Participant’s death. Notwithstanding the
foregoing, a Beneficiary may make a request for payment pursuant to Section 10
upon an Unforeseeable Emergency or change the timing and form of payment
pursuant to Section 9.6 applying the provisions of said Sections by substituting
the term “Beneficiary” for “Participant” as the context requires thereunder.
 
 
6

 
 
(c) In the event a Beneficiary dies while there are amounts remaining in his or
her Account, the remaining amounts shall be paid to the Beneficiary’s estate in
a lump sum within ninety (90) days after the Beneficiary’s death.
 
9.6 Form of Payment. Each Participant shall specify in his or her Election Form
the form of payment (lump sum or installments) for amounts in his or her Account
that are covered by the election; provided that, if the Participant elects to
have amounts paid in installments, the Participant must select from among the
permissible installment schedules selected by the Committee and set forth in the
Election Form. In the absence of a valid election with respect to the form of
payment, amounts will be paid in a single lump sum.
 
9.7 Medium of Payment. All payments from a Participant’s Account shall be made
in cash.
 
10. Payments Due to Unforeseeable Emergency.
 
10.1 Request for Payment. If a Participant suffers an Unforeseeable Emergency,
he or she may submit a written request to the Committee for payment of his or
her Account.
 
10.2 No Payment If Other Relief Available. The Committee will evaluate the
Participant’s request for payment due to an Unforeseeable Emergency taking into
account the Participant’s circumstances and the requirements of Section 409A. In
no event will payments be made pursuant to this Section 10 to the extent that
the Participant’s hardship can be relieved: (a) through reimbursement or
compensation by insurance or otherwise; or (b) by liquidation of the
Participant’s assets, to the extent that liquidation of the Participant’s assets
would not itself cause severe financial hardship; or (c) by the cessation of
deferrals under the Plan.
 
10.3 Limitation on Payment Amount. The amount of any payment made on account of
an Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant’s financial need, including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee.
 
10.4 Timing of Payment. Payments shall be made from a Participant’s Account as
soon as practicable and in any event within thirty (30) days following the
Committee’s determination that an Unforeseeable Emergency has occurred and
authorization of payment from the Participant’s Account.
 
10.5 Cessation of Deferrals. If a Participant receives payment on account of an
Unforeseeable Emergency, the Participant may make no more Elective Deferrals for
the remainder of the Plan Year.
 
11. Acceleration Events. Notwithstanding anything in the Plan to the contrary,
the Committee, in its sole discretion, may accelerate payment of all or a
portion of a Participant’s Account upon the occurrence of any of the events
(“Acceleration Events”) set forth in this Section 11. The Committee’s
determination of whether payment may be accelerated in accordance with this
Section 11 shall be made in accordance with Treas. Reg. Section 1.409A-3(j)(4).
 
11.1 Domestic Relations Orders. The Committee may accelerate payment of a
Participant’s Account to the extent necessary to comply with a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).
 
11.2 Limited Cashouts. The Committee may accelerate payment of a Participant’s
Account to the extent that (i) the aggregate amount in the Participant’s Account
does not exceed the applicable dollar amount under Section 402(g)(1)(B) of the
Code, (ii) the payment results in the termination of the Participant’s entire
interest in the Plan and any plans that are aggregated with the Plan pursuant to
Treas. Reg. Section 1.409A-1(c)(2), and (iii) the Committee’s decision to cash
out the Participant’s Account is evidenced in writing no later than the date of
payment.
 
11.3 Payment of Employment Taxes. The Committee may accelerate payment of all or
a portion of a Participant’s Account (i) to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Sections 3010, 3121(a), and
3121(v)(2) of the Code (the “FICA Amount”), or (ii) to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA Amount and the additional income tax at source
on wages attributable to the pyramiding Section 3401 wages and taxes; provided,
however, that the total payment under this Section 11.3 shall not exceed the
FICA Amount and the income tax withholding related to the FICA Amount.
 
11.4 Payment Upon Income Inclusion. The Committee may accelerate payment of all
or a portion of a Participant’s Account to the extent that the Plan fails to
meet the requirements of Section 409A; provided that the amount accelerated
shall not exceed the amount required to be included in income as a result of the
failure to comply with Section 409A.
 
 
7

 
 
11.5 Termination of the Plan. The Committee may accelerate payment of all or a
portion of a Participant’s Account upon termination of the Plan in accordance
with Treas. Reg. Section 1.409A-3(j)(4)(ix).
 
11.6 Payment of State, Local, or Foreign Taxes. The Committee may accelerate
payment of all or a portion of a Participant’s Account for:
 
(a) the payment of state, local, or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the “State,
Local, and Foreign Tax Amount”); provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
or
 
(b) the payment of income tax at source on wages imposed under Section 3401 of
the Code as a result of such payment and the payment of the additional income
tax at source on wages imposed under Section 3401 of the Code attributable to
the additional Section 3401 wages and taxes; provided however, the accelerated
payment amount shall not exceed the aggregate of the State, Local, and Foreign
Tax Amount and the income tax withholding related to such amount.
 
11.7 Certain Offsets. The Committee may accelerate payment of all or a portion
of the Participant’s Account to satisfy a debt of the Participant to the Company
or an Affiliate incurred in the ordinary course of the service relationship
between the Company and the Participant; provided, however, the amount
accelerated shall not exceed Five Thousand and No/100 Dollars ($5,000.00) and
the payment shall be made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.
 
11.8 Bona Fide Disputes as to Right to Payment. The Committee may accelerate
payment of all or a portion of a Participant’s Account where the payment is part
of a settlement between the Company or an Affiliate and the Participant of an
arm’s length, bona fide dispute as to the Participant’s right to the deferred
amount.
 
11.9 Ethics or Conflicts of Interest. The Committee may accelerate payment of
all or a portion of a Participant’s Account to comply with bona fide foreign
ethics or conflicts of interest law.
 
11.10 Federal Debt Collection Laws. The Committee may accelerate payment of all
of a portion of a Participant’s Account to comply with federal debt collection
laws.
 
12. Payments to Beneficiaries. Notwithstanding any other provision of the Plan,
the Committee may accelerate the payment of all or a portion of a Participant’s
Account in connection with the death, Disability, or Unforeseeable Emergency of
a Beneficiary who has become entitled to payment of a Participant’s Account
under the Plan pursuant to Section 16.7 hereof. Payments made pursuant to this
Section 12 shall be subject to the same terms and conditions as payments made to
Participants pursuant to Section 9 hereof.
 
13. Section 162(m) of the Code. If the Committee reasonably anticipates that if
a payment were made as scheduled under the Plan it would result in a loss of the
Company’s tax deduction due to the application of Section 162(m) of the Code,
such payment can be delayed and paid (a) during the Participant’s first taxable
year in which the Committee reasonably anticipates that the Company’s tax
deduction will not be limited or eliminated by the application of Section 162(m)
of the Code or (b) subject to Section 9.4, during the period beginning with the
Participant’s Separation from Service and ending on the later of the last day of
the Company’s taxable year in which the Participant separates from service or
the 15th day of the third month following the Participant’s Separation from
Service. Notwithstanding the foregoing, no payment under the Plan may be
deferred in accordance with this Section 13 unless all scheduled payments to the
Participant that could be delayed in accordance with Treas. Reg. Section
1.409A-2(b)(7)(i) are also delayed.
 
14. Plan Administration.
 
14.1 Administration by Committee. The Plan shall be administered by the
Committee which shall have the authority to:
 
(a) construe and interpret the Plan and apply its provisions;
 
 
8

 
 
(b) promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
 
(c) authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;
 
(d) determine minimum or maximum percentages or amounts that Participants may
elect to defer under the Plan;
 
(e) select, subject to the limitations set forth in the Plan, those Employees
who shall be Eligible Employees;
 
(f) evaluate whether a Participant who has requested payment from his or her
Account on account of an Unforeseeable Emergency has experienced an
Unforeseeable Emergency and the amount of any payment necessary to satisfy the
Participant’s emergency need;
 
(g) calculate deemed investment gains and losses;
 
(h) interpret, administer, reconcile any inconsistency in, correct any defect
in, and supply any omission in the Plan and any instrument, Election Form, or
agreement relating to the Plan; and
 
(i) exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
 
14.2 Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and any such determinations may be made selectively among the
Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to the terms or conditions of any Elective Deferrals.
 
14.3 Committee Decisions Final. Subject to Section 17, all decisions made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.
 
14.4 Indemnification. No member of the Committee or any designee shall be liable
for any action, failure to act, determination, or interpretation made in good
faith with respect to the Plan, except for any liability arising from his or her
own willful malfeasance, gross negligence, or reckless disregard of his or her
duties.
 
15. Amendment and Termination. The Board may, at any time, and in its
discretion, alter, amend, modify, suspend, or terminate the Plan or any portion
thereof; provided, however, that no such amendment, modification, suspension, or
termination shall, without the consent of a Participant, adversely affect such
Participant’s rights with respect to amounts credited to or accrued in his or
her Account, and provided, further, that, no payment of benefits shall occur
upon termination of the Plan unless the requirements of Section 409A have been
met.
 
16. Miscellaneous.
 
16.1 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant hereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate or interfere in any way with
the right of the Company or any Affiliate to terminate the Participant’s
employment or service at any time with or without notice and with or without
cause.
 
 
9

 
 
16.2 Tax Withholding. The Company and its Affiliates shall have the right to
deduct from any amounts credited or otherwise payable under the Plan any
federal, state, local, or other applicable taxes required to be withheld.
 
16.3 Governing Law. The Plan shall be administered, construed, and governed in
all respects under and by the laws of Texas, without reference to the principles
of conflicts of law (except and to the extent preempted by applicable Federal
law).
 
16.4 Section 409A. The Company intends that the Plan comply with the
requirements of Section 409A, and the Plan shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Section 409A and shall have no
liability to any Participant for any failure to comply with Section 409A. This
Plan shall constitute an “account balance plan” as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A, all amounts
deferred under this Plan shall be aggregated with amounts deferred under other
account balance plans.
 
16.5 General Assets. All amounts provided under the Plan shall be paid from the
general assets of the Company and no separate fund shall be established to
secure payment.
 
16.6 No Warranties. Neither the Company nor the Committee warrants or represents
that the value of any Participant’s Account will increase. Each Participant
assumes the risk in connection with the deemed investment of his or her Account.
 
16.7 Beneficiary Designation. Each Participant under the Plan may from time to
time name any Beneficiary or Beneficiaries to receive the Participant’s interest
in the Plan in the event of the Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee, and shall be effective only when filed
by the Participant in writing with the Company during the Participant’s
lifetime. If a Participant fails to designate a Beneficiary, then the
Participant’s designated Beneficiary shall be deemed to be the Participant’s
estate.
 
16.8 No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate, or otherwise encumber,
transfer, hypothecate, or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 16.7).
 
16.9 Expenses. The costs of administering the Plan shall be paid by the Company.
 
16.10 Severability. If any provision of the Plan is held to be invalid, illegal,
or unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality, or unenforceability and
the remaining provisions shall not be affected.
 
16.11 Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.
 
17. Claims Procedures.
 
17.1 Filing a Claim. Any Participant or other person claiming an interest in the
Plan (the “Claimant”) may file a claim in writing with the Committee. The
Committee shall review the claim itself or appoint an individual or entity to
review the claim.
 
17.2 Claim Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is approved or denied, unless the
Committee determines that special circumstances beyond the control of the
Committee require an extension of time, in which case the Committee may have up
to an additional ninety (90) days to process the claim. If the Committee
determines that an extension of time for processing is required, the Committee
shall furnish written or electronic notice of the extension to the Claimant
before the end of the initial ninety (90) day period. Any notice of extension
shall describe the special circumstances necessitating the additional time and
the date by which the Committee expects to render its decision.
 
 
10

 
 
17.3 Notice of Denial. If the Committee denies the claim, it must provide to the
Claimant, in writing or by electronic communication, a notice which includes:
 
(a) The specific reasons for the denial;
 
(b) Specific reference to the pertinent Plan provisions on which such denial is
based;
 
(c) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;
 
(d) A description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and
 
(e) If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.
 
17.4 Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Committee’s receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.
 
17.5 Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:
 
(a) The specific reasons for the denial;
 
(b) Specific references to the pertinent Plan provisions on which such denial is
based;
 
(c) A statement that the Claimant may receive on request all relevant records at
no charge;
 
(d) A description of the Plan’s voluntary procedures and deadlines, if any;
 
(e) A statement of the Claimant’s right to sue under Section 502(a) of ERISA;
and
 
(f) If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.
 
17.6 Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 17 are mandatory. If a Claimant fails to follow these claims
procedures or to timely file a request for appeal in accordance with this
Section 17, the denial of the Claim shall become final and binding on all
persons for all purposes.
 
* * * * * *
 
 
11
